Citation Nr: 1611820	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  07-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1989 to January 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for left lower extremity sciatica; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 30, 2006.  In April 2008, the RO increased the evaluation for the Veteran's left lower extremity sciatica from 10 to 20 percent and effectuated the award as of April 21, 2008. 

In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2013, the RO denied a TDIU.  In September 2013, the Board remanded the claim for consideration of additional evidence submitted by the Veteran and additional action.  

In April 2015, the Board granted a 20 percent evaluation for the period prior to April 21, 2008, and a 40 percent evaluation for the period on and after April 21, 2008, for the Veteran's left lower extremity sciatica.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1.  Service connection is currently in effect for T12-L1 vertebral compression fracture residuals and post-operative L4-5 disc herniation residuals evaluated as 30 percent disabling; left lower extremity sciatica evaluated as 40 percent disabling; right knee chondromalacia evaluated as 10 percent disabling; left knee chondromalacia evaluated as 10 percent disabling; nasal fracture residuals and septoplasty residuals evaluated as noncompensable; and lumbosacral spine surgical scar residuals evaluated as noncompensable.  The Veteran has a combined 70 percent evaluation.  

2.  The Veteran's service-connected disabilities of such severity as to preclude him from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants a TDIU.  Such action represents a complete grant of the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  



II.  TDIU

The Veteran asserts that a TDIU is warranted as his service-connected disabilities prevent him from obtaining more than marginal employment by a relative.  

A TDIU may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for T12-L1 vertebral compression fracture residuals and post-operative L4-5 disc herniation residuals evaluated as 30 percent disabling; left lower extremity sciatica evaluated as 40 percent disabling; right knee chondromalacia evaluated as 10 percent disabling; left knee chondromalacia evaluated as 10 percent disabling; nasal fracture residuals and septoplasty residuals evaluated as noncompensable; and lumbosacral spine surgical scar residuals evaluated as noncompensable.  The Veteran has a combined 70 percent evaluation.  Therefore, the Veteran meets the schedular criteria under the provisions of 38 C.F.R. § 4.16.  
At the April 2010 Board hearing, the Veteran testified that he worked for his uncle helping him to repair rental houses; his service-connected disabilities severely affected his ability to do the tasks he is required to complete; and his uncle let him take breaks as he needed.  He stated that he could not "hold a regular job down" and "if [his uncle] wasn't family, I probably would have been, you know, let go or fired a long time ago."  

At a September 2014 VA peripheral nerves examination, the Veteran's service-connected disabilities were found to impact his ability to work.  The examiner noted that: the Veteran last worked on a full time basis in January 2007; "[n]ow does odd jobs in [his] farming and ranching community;" and "[m]ost available work requires physical demands this Veteran reports he is unable to do."  

The Veteran meets the schedular criteria for a TDIU.  While the Veteran been given employment in a sheltered environment provided by his concerned uncle, the competent and credible evidence of record establishes that his service-connected disabilities render him unable to secure and follow any form of substantially gainful employment.  Therefore, the Board finds that a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.  


ORDER

A TDIU is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


